DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status in the amendment received on 8/26/2022:
Claims 1, 3, 7 and 9 have been amended.
Claims 2 and 8 have been cancelled.
Claims 1, 3-7 and 9-12 are pending.
Response to Amendments
Applicant’s amendments have been considered and in response to the amendments:
The previous 112(b) rejections have been withdrawn.


Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities.
As to claims 1 and 7, the limitation “the correction coefficients is used”, as recited in the last limitation, should have been “the correction coefficients [[is]] are used”. Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, 3-7 and 9-12  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

As to claims 1 and 7, the following limitation does not seem to be sufficiently supported by the specification. 
“determining whether the correction coefficients is used for identifying a corrected prediction value after a certain time period”

As to the claim(s) that are dependent on claim(s) 1 or 7, the dependent claim(s) are also rejected under 112(a) for the same reason of their base claim(s).



Claims 1, 3-7 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, 
The claim recites the limitation “before the first target period”. However, it is not clear whether the “coefficients acquired” before the first target period, or the “measured values” are before the first target period. Appropriate correction is required.
There is insufficient antecedent basis for “the corrected prediction value that is different from the upper limit value”.

As to claim 7, the claim recites similar limitations to claim 1, therefore claim 7 is also rejected under 112(b) for the same reason of claim 1.

As to the claim(s) that are dependent on claim(s) 1 or 7, the dependent claim(s) are also rejected under 112(b) for the same reason of their base claim(s).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7 and 9-12  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasukawa et al. (Pub. No.: US 20190385294 A1).
As to claim 1, Yasukawa teaches An anomaly detection method executed by a computer, the anomaly detection method comprising: 
identifying, for each of target periods, a prediction value to be a reference for determining whether an anomaly occurs in the target period (paragraph [0055],”…the measurement date and time column 50A stores the date and time when that measured value was measured…”); 
identifying a corrected prediction value acquired by correcting  a first prediction value of a first target period of the target periods  by using correction coefficients acquired from ratios of a measured values of a second target period before the first target period to a second prediction value of the second target period (paragraph [0058], “…The width of the upper and lower limit values can be changed by the standard deviation coefficient and is used to adjust abnormality detection occurrence frequency”); 
setting one of the first prediction value and the corrected prediction value as an upper limit value (paragraph [0106]);
setting one of the first prediction value and the corrected prediction value that is different from the upper limit value as a lower limit value (paragraph [0106]); 
determining whether the anomaly occurs in the first target period by using a reference defined by the upper limit value and the lower limit value (paragraph [0107]); and  determining whether the correction coefficients is used for identifying a corrected prediction value after a certain time period (paragraph [0106]).  

As to claim 3, Yasukawa teaches wherein the anomaly detection method comprising: calculating the correction coefficient by excluding a predetermined range including a maximum value of the ratios and a predetermined range including a minimum value of the ratios (paragraph [0058]).

As to claim 4, Yasukawa teaches wherein the anomaly detection method comprising: setting the reference within a normal range defined by an upper limit threshold value and a lower limit threshold value acquired for each of the prediction value and the corrected prediction value, determining anomaly detection by determining that no anomaly has occurred when the measured values are within the normal range, and determining that an anomaly has occurred when any of the measured values is not within the normal range (paragraph [0107]).  

As to claim 5, Yasukawa teaches wherein the anomaly detection method comprising identifying the normal range based on a difference between the prediction value and the corrected prediction value (paragraph [0058]).  

As to claim 6, Yasukawa teaches wherein the anomaly detection method comprising acquiring the corrected prediction value by referring a target period of a predetermined day of a previous week (paragraph [0104]).    

As to claim 7, Yasukawa further teaches a non-transitory computer-readable storage medium storing a program that causes a computer to execute a process (paragraph [0146]). Therefore, the limitations of claim 7 are substantially similar to claim 1. Please refer to claim 1 above.
As to claims 9-12, the claims are substantially similar to claims 3-6, respectively. Please refer to each respective claim above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULKADER M ALRIYASHI whose telephone number is (313)446-6551. The examiner can normally be reached Monday - Friday, 8AM - 5PM Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON HWANG can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Abdulkader M Alriyashi/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        12/18/2022